DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on February 7, 2022 is acknowledged.  Accordingly, claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hook et al. 5,025,951.

a first meter roller 32, comprising a first plurality of protrusions (“fluted” as disclosed in column 3, line 6), wherein each protrusion (unnumbered) of the first plurality of protrusions (“fluted” as disclosed in column 3, line 6) is configured to drive flowable particulate material (abstract, lines 1 and 2) downwardly in response to rotation of the first meter roller 32;
a drive shaft 22 configured to be driven in rotation via 84; 
a first transmission assembly 26 (see the disclosure of a “transmission” in column 1, lines 53 and 54 and in column 3, line 19) that establishes a first direct mechanical linkage between the drive shaft 22 and the first meter roller 32, wherein the first transmission assembly 26 (see the disclosure of a “transmission” in column 1, lines 53 and 54 and in column 3, line 19) is configured to shift between a first plurality of gear ratios (see the disclosure in column 1, lines 53 and 54 and in column 3, line 19) to drive the first meter roller 32 in rotation at a respective first plurality of different speeds (“seeding rate” as disclosed in column 1, line 48) relative to the drive shaft 22; and
a control system 44,46 (see the disclosure in column 5, lines 51-54) communicatively coupled to an actuator 80 (see the disclosure in column 4, line 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. 5,025,951 in view of Johnson et al. 3,420,328.
Hook et al. 5,025,951 disclose the transmission assembly 26 as set forth supra.
Claim 11 distinguishes over Hook et al. 5,025,951 in requiring each transmission assembly of the plurality of transmission assemblies to comprise a respective moveable gear of the plurality of moveable gears, wherein the respective movable gear is configured to alternately engage and disengage in response to a gear ratio control signal, wherein the respective moveable gear is configured to establish a fixed connection between one of a plurality of gears to establish a target gear ratio.
Johnson et al. 3,420,328 disclose each transmission assembly of the plurality of transmission assemblies to comprise a respective moveable gear (see the disclosure in claim 1, lines 3-6, 13 and 14 of Johnson et al. 3,420,328) of the plurality of moveable gears (see the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure set forth supra of Johnson et al. 3,420,328 in the system of Hook et al. 5,025,951 for versatility in use and operation of the system and for greater planting accuracy and greater operator control.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. 5,025,951 in view of Takeda 2004/0035233A1 and Johnson et al. 3,420,328.
Hook et al. 5,025,951 disclose the transmission assembly 26 as set forth supra, in which an agricultural vehicle would necessarily be a tow vehicle.
The claims distinguish over Hook et al. 5,025,951 in requiring a plurality of transmission assemblies each corresponding to a respective meter roller of the plurality of meter rollers, wherein each transmission assembly of the plurality of transmission assemblies establishes a direct mechanical linkage between the drive shaft and the respective meter roller, and each transmission assembly of the plurality of transmission assemblies is configured to shift between a plurality of gear ratios to drive the respective meter roller in rotation at a plurality of different speeds relative to the drive shaft (as required in claim 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure set forth supra of Takeda 2004/0035233A1 in the system of Hook et al. 5,025,951 for versatility in use and operation of the system and for greater planting accuracy and greater operator control.
The claims additionally distinguish over Hook et al. 5,025,951 in requiring the transmission assemblies to comprise a moveable gear configured to establish a gear ratio in response to a gear ratio control signal, wherein the moveable gear is configured to establish a fixed connection between one of a plurality of gears and the gear ratio control signal to be configured to cause the actuator to control the rotation rate of the first meter roller by engaging one of the plurality of gears corresponding to the first transmission assembly to establish the gear ratio
Johnson et al. 3,420,328 disclose a transmission assembly comprising a moveable gear (see the disclosure in claim 1, lines 3-6, 13 and 14 of Johnson et al. 3,420,328) configured to establish a gear ratio (see the disclosure in claim 1, lines 3-6, 13 and 14 of Johnson et al. 3,420,328) in response to a gear ratio control signal (see the disclosure in claim 1, lines 8 and 14-19 of Johnson et al. 3,420,328), wherein the moveable gear (see the disclosure in claim 1, lines 3-6, 13 and 14 of Johnson et al. 3,420,328) is necessarily configured to establish a fixed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure set forth supra of Johnson et al. 3,420,328 in the system of Hook et al. 5,025,951 for versatility in use and operation of the system and for greater planting accuracy and greater operator control.

Double Patenting
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,481,617 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application 16/686,857 and the claims of U.S. Patent No. 10,481,617 B2 recite substantially similar structure, features and steps.  
While the instant application 16/686,857 is a divisional application of parent application 15/673,600 (which became U.S. Patent No. 10,481,617 B2), claims 1-14 of the instant application 16/686,857 do not correspond exactly to the claims restricted out in parent application 15/673,600 (which became U.S. Patent No. 10,481,617 B2), so differences between the restricted out (withdrawn) claims in parent application 15/673,600 (which became U.S. Patent No. 10,481,617 B2) and in the claims of the instant application 16/686,857 are present such that nonstatutory double patenting is present.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 19, 2022